Citation Nr: 0932644	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a left knee 
disorder to include arthritis.

5.  Entitlement to service connection for a right elbow 
disorder to include arthritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service in the Army from September 
1968 to April 1970.  The Veteran subsequently served in the 
Army National Guard of Indiana.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In October 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.  

In light of the fact that the Veteran does not currently 
suffer from a left ear hearing impairment as defined by VA 
regulation as will be explained in greater detail below, the 
Board has separated the Veteran's bilateral hearing loss 
claim into separate issues as reflected on the title page of 
this decision.  

The issues of entitlement to service connection for: (1) 
hearing loss of the right ear; (2) tinnitus; (3) a left knee 
disorder to include arthritis; and (4) a right elbow disorder 
to include arthritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently suffer from a left ear hearing 
impairment as defined by 38 C.F.R. § 3.385.  


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in or 
aggravated by active military service nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b) (2008).  The Board 
notes that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In January 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of the claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  

While the elements of degree of disability and effective date 
were not addressed in the January 2006 VCAA notice letter and 
the Veteran was not otherwise provided notice of such 
elements prior to the initial denial of his claim, the notice 
defect has been remedied.  The Veteran was advised of such 
elements in March 2006 correspondence and his claim was 
subsequently readjudicated in February 2007.  

The Board further notes that the Veteran was provided with a 
copy of March 2006 rating decision, and the February 2007 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran's service treatment records for his period 
of active military service are associated with the claims 
folder and post-service treatment records adequately 
identified as pertinent to the claim have been obtained to 
the extent possible.  While the Veteran's National Guard 
records are not of record, the Board finds that a remand to 
obtain such records is not needed in this case as the medical 
evidence does not establish a current left ear hearing 
disability.  

The Board also notes that the RO afforded the Veteran with an 
audiological examination and opinion in March 2006.  A review 
of the examination report reveals that the March 2006 VA 
audiological examiner did not specifically confirm that he 
reviewed the claims folder.  However, the examiner did 
discuss pertinent evidence contained in the claims folder to 
include the Veteran's separation audiometric results in the 
text of the examination report and the examiner's discussion 
is shown to be consistent with the record.  Thus, the Board 
is satisfied that the VA medical examiner reviewed the 
Veteran's claims folder in rendering his opinion.  
Additionally, the Board notes that the examiner performed the 
necessary audiological tests to ascertain whether the Veteran 
currently suffers from hearing loss.  Although it is noted 
that the Veteran's representative asserted in the August 2009 
Informal Hearing Presentation that the examination was 
inadequate because the examiner did not attempt to identify 
the cause of the Veteran's hearing disability, the Board 
notes that the examiner did provide an opinion regarding the 
likelihood that the Veteran's claimed hearing loss was 
related to acoustic trauma sustained during active military 
service, which addresses the pertinent medical question at 
issue.  Moreover, the audiometric results at the VA 
examination show that the Veteran does not suffer from a left 
ear hearing impairment as defined by VA regulation as will be 
explained below.  In light of the foregoing, the Board finds 
the audiological report to be adequate for the purposes of 
this adjudication.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis

The Veteran contends that he currently suffers from left ear 
hearing loss as a result of acoustic trauma sustained due to 
firing weapons while performing his duties as a light weapons 
infantryman during active military service to include his 
period of service in the Republic of Vietnam.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  VA regulations, 
however, do not preclude service connection for a hearing 
loss that first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

Although the DD Form 214 confirms the Veteran's service as a 
light weapons infantryman during his period of active 
military service and the Veteran has competently and credibly 
reported that he was exposed to the loud noise of artillery 
fire during this period, the medical evidence of record shows 
that the Veteran does not demonstrate a left ear hearing 
impairment as defined by VA regulation.  38 C.F.R. § 3.385 
(2008).  Indeed, the Veteran exhibited pure tone thresholds 
in decibels (dB) of 20 dB at 500 Hertz (Hz), 15 dB at 1000 
Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz, and 30 dB at 4000 Hz 
with a speech recognition score of 100 percent for the left 
ear at the March 2006 VA audiological examination.  
Additionally, there are no audiological findings contained in 
relevant VA treatment records to show that the Veteran has a 
current left ear hearing impairment.  Thus, the severity of 
hearing loss demonstrated by the Veteran in his left ear does 
not meet the threshold levels of a hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2008).  

The Board has considered the Veteran's assertion that his 
hearing problems began in service and the Veteran is 
certainly competent to state that he has experienced hearing 
difficulty since that time.  However, the Veteran is a 
layperson and is not shown to have the requisite medical 
expertise to render a competent medical opinion regarding the 
severity of his claimed left ear hearing loss.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Consequently, the Veteran's 
assertion is afforded no probative value in resolving the 
medical question of whether he has a left ear hearing 
impairment as defined by VA regulation.    

Thus, the competent medical evidence does not show a left ear 
hearing impairment at any time during the course of this 
appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As the Veteran is not shown to have a current left ear 
hearing impairment, the Board finds that the preponderance of 
the evidence is against the Veteran's claim and service 
connection for left ear hearing loss is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.  


REMAND

After review of the record, the Board finds that this case 
must be remanded for further development for reasons 
explained below.  

In regard to the Veteran's right ear hearing loss and 
tinnitus claims, the Board notes that the Veteran has 
repeatedly asserted in written statements submitted 
throughout this appeal that he sustained acoustic trauma 
during his period of active military service, particularly in 
the Republic of Vietnam, that caused his current right ear 
hearing loss and tinnitus.  The audiometric results of the 
March 2006 VA audiological examination show a current right 
ear hearing impairment as defined by VA regulation and the 
March 2006 VA examiner found the Veteran's assertions of 
current tinnitus credible.  Also, the March 2006 VA examiner 
provided an opinion regarding the likelihood that the 
Veteran's right ear hearing loss and tinnitus were related to 
acoustic trauma during the Veteran's period of active 
military service.  

Nonetheless, in the August 2009 Informal Hearing 
Presentation, the Veteran's representative suggested that the 
Veteran's hearing loss may be related to acoustic trauma 
sustained during his period of service in the Indiana 
National Guard.  The Board also notes that the Veteran 
reported at the March 2006 VA audiological examination that 
tinnitus began in the mid-1970s to early 1980s, which would 
fall during his period of service with the Indiana National 
Guard.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).  However, the Veteran's periods of active 
duty, active duty for training, and inactive duty training 
for his period of service in the Indiana National Guard from 
February 1977 to October 1995 have not been verified.  
Moreover, his service records for such period have not been 
obtained, as pointed out by the Veteran's representative in 
the Informal Hearing Presentation.  Thus, a remand to obtain 
such records is necessary in this case.        

In regard to the Veteran's claimed right elbow disorder, the 
Board notes that the Veteran has asserted that he dislocated 
his right elbow after falling off an armored personnel 
carrier (APC) in service which has caused right elbow 
arthritis.  However, it is noted that the Veteran reported 
that he had arthritis on the June 1968 pre-induction report 
of medical history.  Indeed, in the portion of the report for 
physician's summary and elaboration of all pertinent data, it 
is noted that the Veteran reported having arthritis of the 
elbows that was questionably verified in 1967 with no recent 
treatment and no current difficulty.  Nonetheless, the 
Veteran's upper extremities were clinically evaluated as 
normal at the June 1968 pre-induction examination.  Notably, 
as no preexisting right elbow disorder is clearly shown to 
have been noted upon the Veteran's entrance to service, the 
presumption of soundness applies to the Veteran's claimed 
disorder.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2008). 

Service treatment records show that the Veteran reported in 
mid-September 1968 that he had arthritis in the right arm and 
presented for treatment for a swollen right hand; however, 
the noted impression is "history of arthritis - not 
document[ed]."  Less than a week later, the Veteran reported 
that he had a history of painful right shoulder, elbow, and 
wrist since age 12 when he broke his collarbone.  The 
examiner noted an impression of arthralgias.  Approximately 
one week later, after reviewing test results, an impression 
of joint pains with questionable cause was noted with the 
explanation that no evidence of inflammatory process was 
found.  In November 1968, the Veteran presented for treatment 
with complaint of a burning sensation in his right elbow.  No 
subsequent notations pertaining to the right elbow are shown. 

In particular regard to the Veteran's report of an in-service 
injury, it is noted that a February 1969 service treatment 
record entry notes that the Veteran fell from a truck landing 
on his left elbow the day before.  Subsequent treatment 
records continue to reference the left elbow.  Notably, there 
is no mention of the right elbow in connection with the 
injury.  

Nonetheless, the evidence shows right elbow treatment in 
service and indicates the possibility of a current right 
elbow disorder as the Veteran has asserted that he 
experiences chronic right elbow pain.  However, no medical 
examination or nexus opinion has been obtained in connection 
with the Veteran's right elbow claim.  Thus, a remand for 
appropriate examination and a medical opinion is needed in 
this case.  38 C.F.R. § 3.159(c)(4) (2008).                  

In regard to the left knee claim, the Veteran has asserted 
that he dislocated his left knee after falling off an APC in 
service which has caused a current left knee disorder.  The 
Board notes that VA treatment records include a January 2005 
assessment of degenerative joint disease of the left knee 
and, as noted above, the incident involving the Veteran 
falling off a truck is referenced in his service treatment 
records.  While service treatment records do not show 
treatment for the left knee, the records do show that the 
Veteran fell to his left as he is shown to have injured his 
left elbow at that time and the Veteran is considered 
competent to report a left knee dislocation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, no 
medical examination or nexus opinion has been obtained in 
connection with the claim.  Thus, a remand for appropriate 
examination and a medical opinion is needed.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center and/or any other appropriate 
government records depository to obtain 
the Veteran's service records for the 
period that he served in the Army National 
Guard of Indiana from February 1977 to 
October 1995.  Also, appropriate steps 
should be taken to verify the Veteran's 
periods of active duty, active duty for 
training, and inactive duty training 
during the period.  

2.  After the records in (1) have been 
obtained to the extent possible, schedule 
the Veteran for appropriate medical 
examination of his right elbow disorder.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

Based on his or her review of the claims 
folder and examination of the Veteran, the 
examiner must: (1) identify any right 
elbow disorder demonstrated by the Veteran 
since September 2005; (2) state whether 
any right elbow disorder "clearly and 
unmistakably" existed prior to service; 
(3) if the examiner finds that the 
Veteran's right elbow disorder "clearly 
and unmistakably" pre-existed service, the 
examiner should state whether the 
symptomatology shown in the Veteran's 
service treatment records reflected an 
increase in severity of the pre-existing 
underlying disorder.  The examiner must 
also comment on whether any increase in 
the disability during service was "clearly 
and unmistakably" due to the natural 
progress of the condition.  (4) If the 
examiner finds that the Veteran's right 
elbow disorder did not "clearly and 
unmistakably" exist prior to service, the 
examiner must state whether it is more 
likely than not (i.e., probability more 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
current right elbow disorder was caused by 
active military service.

The examiner should provide a thorough 
rationale for his or her opinion. 

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.  After the records in (1) have been 
obtained to the extent possible, schedule 
the Veteran for appropriate medical 
examination of his left knee disorder.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

Based on his or her review of the claims 
folder and examination of the Veteran, the 
examiner must identify any left knee 
disorder demonstrated by the Veteran since 
September 2005 and state whether any 
identified current left knee disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to active military service to include any 
incident or symptomatology therein. 
(Please accept the Veteran's report of 
having dislocated his left knee after 
falling off of a truck in February 1969 as 
fact.)  

The examiner should provide a thorough 
rationale for his or her opinion.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.  After any additional notification and 
development deemed necessary has been 
accomplished to include consideration of 
whether a supplemental opinion from the 
March 2006 audiologist (or another 
appropriate audiological examiner) is 
needed after the Veteran's National Guard 
service has been verified and additional 
service records have been obtained, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


